



Exhibit 10.17
DANAHER CORPORATION
DESCRIPTION OF NON-MANAGEMENT DIRECTOR COMPENSATION ARRANGEMENTS


Effective as of January 1, 2018, each non-management director receives:
•
an annual cash retainer of $115,000, paid in four, equal installments following
each quarter of service.

•
if a director attends more than twenty (20) Board and Board committee meetings
in aggregate during a calendar year, such director will receive a cash meeting
fee of $2,000 for each Board and committee meeting attended during such year in
excess of such threshold, paid in aggregate following completion of such year;

•
an annual equity award with a target award value of $175,000, divided equally
between options and RSUs. The stock options will be immediately exercisable upon
grant. The RSUs will vest upon the earlier of (1) the first anniversary of the
grant date, or (2) the date of, and immediately prior to, the next annual
meeting of Danaher’s shareholders following the grant date, but the underlying
shares are not issued until the earlier of the director’s death or the first day
of the seventh month following the director’s retirement from the Board; and

•
reimbursement for Danaher-related out-of-pocket expenses, including travel
expenses.

In addition, the chair of the Audit Committee, Compensation Committee and
Nominating and Governance Committee receives an annual cash retainer of $25,000,
$20,000 and $15,000, respectively, and the lead independent director receives an
annual cash retainer of $30,000, in each case paid in four, equal installments
following each quarter of service.



